DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 6-9, 17 and 20 of U.S. Patent No. 10,880,164. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 4, 6-9, 17 and 20 of U.S. Patent No. 10,880,164 encompasses the limitations of claims 1-5 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
Claims 1, 17 of instant application omit “a first estimation of a transmission channel and a second estimation of a noise variance” and “the second reference signal to determine whether the configuration data is applicable to a condition of a transmission…” but the remaining elements performs the same function as before.
Re Claims 2-4 of instant application, claim 1 of ‘164 patent encompasses claim limitations;
Re Claim 5 of instant application, claim 4 of ‘164 patent encompasses the claim limitation;
Re Claims 7, 8 of instant application, claim 6 of ‘164 patent encompasses the claim limitation;
Re Claim 9 of instant application, claim 7 of ‘164 patent encompasses the claim limitation;
Re Claim 10 of instant application, claim 8 of ‘164 patent encompasses the claim limitation;
Re Claim 11 of instant application, claim 9 of ‘164 patent encompasses the claim limitation;
Re Claim 18 of instant application, claim 20 of ‘164 patent encompasses the claim limitation;
Re Claims 19, 20 of instant application, claim 17 of ‘164 patent encompasses the claim limitation;
Claims 6, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,880,164 in view of Matsumura et al PG PUB 2019/0386795
Re Claim 6 of instant application, claim 3 of ‘164 patent recites “transmitting of the modified configuration data comprises using a layer 3 protocol” but fails to recite “the configuration relates to the amount of the physical upstream control channel occupied by demodulation reference signal information”.  However, Matsumura et al teaches a base station indicating to the number of DMRS subcarriers (amount of the PUCCH occupied by demodulation…) in the PUCCH [0090].  One skilled in the art would have been motivated to be adaptive to different UL control channel formats [0010-0011] and reduce degradation of communication quality.  Therefore, it would have been obvious to have skilled to have combined the teaching.  
Re Claim 12 of instant application, See Claim 1, Matsumura et al teaches a format in figure 6 in which the density of the DMRSs varies per symbol in a slot [0076] and reported to the UE to perform PUCCH.  Matsumura et al further teaches the density of DMRSs is increased to improve accuracy of channel estimation [0062].   By combining DMRS density information to the UE (configuration data representative of a configuration…demodulation reference), the Network equipment of Claim 12 of patent would have been adaptive to different UL control channel formats and reduce degradation of communication quality.
Re Claim 13 of instant application, claim 10 of patent encompasses the claim limitation;
Re Claims 14, 15 of instant application, claim 12 of patent encompasses the claim limitation;
Re Claim 16 of instant application, claim 13 of patent encompasses the claim limitation;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472